Citation Nr: 0841637	
Decision Date: 12/04/08    Archive Date: 12/17/08

DOCKET NO.  05-20 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


ISSUES

1.  Entitlement to a compensable evaluation for herpes 
genitalis.

2.  Entitlement to service connection for ulcerative colitis, 
status post total proctocolectomy, including as secondary to 
service-connected herpes genitalis.

3.  Entitlement to service connection for diabetes mellitus, 
including as secondary to service-connected herpes genitalis.

4.  Entitlement to service connection for arthritis, 
including as secondary to service-connected herpes genitalis.

5.  Entitlement to service connection for Cushing's syndrome, 
including as secondary to service-connected herpes genitalis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The veteran (appellant)


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1980 to 
October 1986, for which he received an Honorable discharge; 
and from November 1987 to November 1989, for which he 
received a discharge "Under Other Than Honorable 
Conditions."

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

In August 2008 the veteran testified before the undersigned 
Acting Veterans Law Judge at a Travel Board hearing in 
Montgomery, Alabama.  The transcript is of record.

The Board notes that during his August 2008 Board hearing and 
in various written communications during the appeal period 
the veteran reported that he is unable to work.  However, a 
claim for total disability based on individual 
unemployability has not been adjudicated and is, accordingly, 
referred back to the RO for appropriate action.



FINDINGS OF FACT

1.  The record contains no evidence of any complaints, 
diagnosis, or treatment for ulcerative colitis, arthritis, 
Cushing 's syndrome, and diabetes mellitus during service or 
within the year thereafter, and these disorders are not 
linked by competent medical evidence to service or a service-
connected disability.

2.  The veteran's herpes simplex does not encompass at least 
5 percent of the entire body or at least 5 percent of the 
exposed affected areas, and does not require the use of 
intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs for a total duration of less 
than six weeks during a 12-month period


CONCLUSIONS OF LAW

1.  An ulcerative colitis disability was not incurred during 
active military service, and is not the result of a service-
connected disease or injury.  38 U.S.C.A. §§ 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2008).

2.  A diabetes mellitus disability was not incurred during 
active military service, and is not the result of a service-
connected disease or injury.  38 U.S.C.A. §§ 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 
(2008).

3.  An arthritis disability was not incurred during active 
military service, and is not the result of a service-
connected disease or injury.  38 U.S.C.A. §§ 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 
(2008).

4.  Cushing's syndrome was not incurred during active 
military service, and is not the result of a service-
connected disease or injury.  38 U.S.C.A. §§ 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2008).

5.  The criteria for a compensable rating for a herpes 
genitalis disability are not met at any time covered by this 
appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.1, 4.7, 4.118, Diagnostic Code 7820, 7806 (2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service connection, ulcerative colitis, arthritis, 
Cushing 's syndrome, 
and diabetes mellitus

The veteran seeks service connection for ulcerative colitis, 
status post total proctocolectomy, which he avers is 
secondary to his service-connected herpes genitalis.  He also 
seeks service connection for arthritis, Cushing's syndrome, 
and diabetes mellitus, which he propounds are secondary to 
his ulcerative colitis, status post total proctocolectomy, 
disorder.  

Service connection will be granted if it is shown that the 
veteran suffers from a disability contracted in the line of 
duty while in active military service.  38 C.F.R. § 3.303.  
Service connection may also be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Although not 
otherwise established as incurred in or aggravated by 
service, for veteran's exposed during service to certain 
herbicide agents (including Agent Orange), service connection 
may be granted for one of the diseases listed at 38 C.F.R. § 
3.309(e).  In addition, some chronic diseases, such as 
arthritis and diabetes mellitus, may be presumed to have been 
incurred in service, if they become manifest to a degree of 
ten percent or more within one year of the date of separation 
from service.  38 U.S.C.A. §§ 1101(3), 1112(a); 38 C.F.R. 
§§ 3.307(a),3.309(a).

In addition to the foregoing, a disability that is 
proximately due to or the result of a service-connected 
disease or injury shall also be service connected.  38 C.F.R. 
§ 3.310(a).  Establishing service connection on a secondary 
basis requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) proximately caused by or (b) proximately 
aggravated by a service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc).  When service 
connection is established for a secondary condition, the 
secondary condition shall be considered a part of the 
original condition.  38 C.F.R. § 3.310(a).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case, with 
all reasonable doubt to be resolved in favor of the claimant.  
38 C.F.R. § 3.102.

Service treatment records (STRs) contain no record of any 
complaints, diagnosis, or treatment for ulcerative colitis, 
arthritis, Cushing 's syndrome, or diabetes mellitus during 
service or within the year thereafter; however, VA and 
private medical records confirm that the veteran has been 
treated since service for ulcerative colitis (including 
surgery), arthritis, Cushing 's syndrome, and diabetes 
mellitus.  Even so, there is no competent probative medical 
evidence which suggests a direct link between any of these 
claimed disorders and active military service.  In fact, the 
veteran's diabetes mellitus disorder has been clearly 
ascribed by multiple providers as secondary to the medication 
taken for the veteran's nonservice-connected ulcerative 
colitis condition ("steroid induced").

In October 2007 the veteran was accorded a C&P examination.  
The examiner reported that the claims file was reviewed.  
Diagnoses were as follows: "1.  Herpes genitalis; 2.  
Ulcerative colitis (s/p colectomy with rectal pouch); 3.  
Non-insulin dependent diabetes mellitus; 4.  Cushing 's 
syndrome; 5.  Osteoarthritis (reports inflammatory asymmetric 
arthritis)."  According to the examiner, 

It is not at least as likely as not that 
the patient's ulcerative colitis is 
related to his previous military service.  
The patient reports he was prescribed 
long-term acyclovir (Zovirax) for his 
herpes genitalis.  However, on review of 
medical literature including a 
description of potential complications of 
Zovirax, there is no evidence of 
ulcerative colitis (prescribing 
literature for Zovirax; Drugs.com).  
Generally, Zovirax literature reports 
that patients can have problems with 
"digestive conditions (i.e. diarrhea, 
gastrointestinal distress, nausea)."  
Medical literature states that ulcerative 
colitis is noted to be an autoimmune 
illness.  The patient reported symptoms 
of ulcerative colitis (mid 1990s) which 
began after his discharge from the 
military in 1989.

The Board finds this opinion, which was based on personal 
examination of the veteran; and review of the claims file; 
and which included a detailed rationale for the examiner's 
opinion, to be highly probative evidence against the 
veteran's claim of a link between his service-connected 
herpes disability and his nonservice-connected ulcerative 
colitis disorder.  

The veteran contends that his ulcerative colitis disorder is 
secondary to antiviral medication that he took for his 
service-connected herpes genitalis disability, and that his 
arthritis, Cushing's Syndrome, and diabetes mellitus are in 
turn secondary to medications taken for treatment of his 
ulcerative colitis disorder.  The Board notes that he has 
submitted multiple articles in support of his claim.  Those 
articles have been reviewed but they are too general in 
nature to provide, alone, the necessary evidence to establish 
a link between the veteran's ulcerative colitis disorder and 
his service-connected herpes genitalis disability.  See Sacks 
v. West, 11 Vet. App. 314, 316-17 (1998).  The medical 
treatise, textbook, or article must provide more than 
speculative, generic statements not relevant to the veteran's 
claim but must discuss generic relationships with a degree of 
certainty for the facts of a specific case.  See Wallin v. 
West, 11 Vet. App. 509, 514 (1998).  The documents in the 
current case do not address the facts of the veteran's 
specific case and thus are not entitled to any probative 
weight. 

In sum, the record contains no evidence of ulcerative 
colitis, arthritis, Cushing's Syndrome, and diabetes mellitus 
during service or within the year thereafter, and no 
competent medical evidence which suggests that these 
disorders are linked to service, so service connection on a 
direct basis or under the presumptive provisions of 38 C.F.R. 
§§ 3.307, 3.309 must be denied.  Moreover, the weight of the 
probative evidence is against the veteran's claims for 
service connection for ulcerative colitis as secondary to the 
veteran's service-connected herpes genitalis disability, and 
in turn his claims for service connection for arthritis, 
Cushing 's syndrome, and diabetes mellitus on a secondary 
basis.  There is also no competent medical evidence of any 
increase in severity of the veteran's nonservice-connected 
ulcerative colitis, arthritis, Cushing 's syndrome, and 
diabetes mellitus disorders, beyond the natural progression 
of the diseases, secondary to the veteran's service-connected 
genital herpes disorder or herpes medication.  Rather, 
probative evidence shows that these disorders were not caused 
and are not aggravated by a service-connected condition.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990). (When all the 
evidence is assembled, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against a claim, 
in which case, the claim is denied.).  As the weight of the 
probative evidence is against the veteran's claims, service 
connection for ulcerative colitis, arthritis, Cushing 's 
syndrome, and diabetes mellitus, including as secondary to a 
service-connected disability, must be denied.  38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.310.

The Board notes that the C&P examiner did not opine as to a 
direct link between the veteran's ulcerative colitis, 
arthritis, Cushing's Syndrome, and diabetes mellitus 
disorders and the veteran's active military service, but 
finds that remand for a new C&P examination is not warranted 
since the veteran himself avers that these disorders did not 
begin during service but are instead secondary to his 
service-connected herpes simples.  The Board thus finds the 
clinical evidence, diagnoses, and opinion proffered by the 
examiner to be sufficient for an adequate determination.  See 
Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand under 
Stegall v. West, 11 Vet. App. 268 (1998) not required where 
Board's remand instructions were substantially complied 
with).

Reasonable doubt has been considered, however, the record 
does not contain an approximate balance of negative and 
positive evidence on the merits for a finding in the 
veteran's favor.  38 C.F.R. § 3.102.  

II.  Compensable rating, herpes genitalis

In addition to the foregoing the veteran seeks a compensable 
rating for his service-connected herpes genitalis disability.  
The Board notes that this disability has been continuously 
evaluated under the provisions of Diagnostic Code 7899-7806 
since service connection was established.  38 C.F.R. § 4.118.

Disability ratings are based upon VA's Schedule for Rating 
Disabilities as set forth in 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations.  The disability must be viewed in relation 
to its history.  38 C.F.R. § 4.1.  A higher evaluation shall 
be assigned where the disability picture more nearly 
approximates the criteria for the next higher evaluation.  38 
C.F.R. § 4.7.

While the veteran's entire history is reviewed when assigning 
a disability evaluation (38 C.F.R. § 4.1), where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern. Francisco v. Brown, 7 
Vet. App. 55 (1994).  However, the United States Court of 
Appeals for Veterans Claims (Court) has recently held that in 
determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 21 
Vet. App. 505, (2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.  Id.

The assignment of a particular diagnostic code is completely 
dependent on the facts of a particular case.  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  In that regard the Board 
notes that the rating schedule does not contain a specific 
listing for herpes genitalis; however, Diagnostic Code 7820 
provides that infections of the skin not listed elsewhere 
(including viral infections), shall be rated under the 
dermatitis provisions of Diagnostic Code 7806.  38 C.F.R. § 
4.118.  The Board therefore finds that evaluation of the 
veteran's service-connected genital herpes disorder is 
appropriate, by analogy, under these criteria.  See 38 C.F.R. 
§ 4.20 (When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous).

Under the provisions of Diagnostic Code 7806, a 
noncompensable rating is warranted for dermatitis or eczema 
involving less than 5 percent of the entire body, or less 
than 5 percent of exposed areas affected and requiring no 
more than topical therapy during the past 12-month period.  
38 C.F.R. § 4.118, Diagnostic Code 7806 (effective August 30, 
2002).  A 10 percent disability evaluation is warranted where 
at least 5, but less than 20 percent of the entire body is 
affected, or for at least 5 but less than 20 percent of the 
exposed affected areas, or where intermittent systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs is required for a total duration of less than six weeks 
during the prior 12-month period.  Id.  A 30 percent 
evaluation is warranted for dermatitis or eczema over 20 to 
40 percent of the body or 20 to 40 percent of the exposed 
areas affected, or where systemic therapy such as 
corticosteroids or other immunosuppressive drugs is required 
for a total duration of six weeks or more, but not constantly 
during the prior 12- month period.  Id.  The highest rating 
of 60 percent is warranted where more than 40 percent of the 
entire body or more than 40 percent of exposed areas is 
affected, or; where constant or near-constant systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs is required during the past 12-month.  Id.  

From the outset the Board notes that the veteran himself does 
not allege that his herpes disability has worsened.  Indeed, 
a herpes simplex disorder is not listed during the appeal 
period in any problem list.  See, e.g., VA treatment records 
dated in April 2006.  

In October 2007 the veteran was accorded a compensation and 
pension examination.  During the examination he was 
"nonspecific" about his herpes outbreaks, but reported 
"multiple outbreaks per year."  He described the outbreaks 
as consisting of "a blistering dermatitis with a pain that 
is a 10 on the pain scale particularly to the penile shaft."  
He also reported problems with intermittent fever, and said 
that his outbreaks were precipitated by stress.  Physical 
examination found no testicular tenderness; no evidence of 
dermatitis; no evidence of vesicular lesions consistent with 
herpes; and no scarring.  Diagnosis was herpes genitalis.

While the veteran does have a diagnosis of herpes genitalis, 
and reports recurrent outbreaks of symptoms during the year, 
there is no evidence that this disability encompasses at 
least 5 percent of the entire body, or at least 5 percent of 
the exposed affected areas.  It also does not require the use 
of intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs for a total duration of less 
than six weeks during a 12-month period.  See 38 C.F.R. § 
4.118, Diagnostic Codes 7820, 7806 (as in effect beginning 
August 30, 2002).  Moreover, VA and private treatment records 
dated within the appeal period (38 C.F.R. § 3.400) reflect no 
treatment for herpes simplex.  The criteria for a compensable 
rating for herpes genitalis are thus not met.  Based on the 
evidence of record a compensable rating for herpes simplex is 
not warranted at any time during the appeal period.

In reaching this conclusion the Board has considered all 
potentially applicable provisions of 38 C.F.R. Parts 3 and 4, 
whether or not they have been raised by the veteran or his 
representative, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  There is no evidence of tender, painful, 
ulcerating scars of at least six square inches, so evaluation 
under the scar provisions of Diagnostic Codes 7801-7805 is 
not warranted.  38 C.F.R. § 4.118 (2001, 2008).  He does not 
have Leishmaniasis, Discoid lupus erythematosus, Tuberculosis 
luposa, Dermatophytosis, Psoriasis, a Bullous disorder, or 
Exfoliative dermatitis, so evaluation under Diagnostic Codes 
7807-7817 (as in effect throughout the appeal period) is not 
warranted.  Id.  He also does not have neoplasms, a collagen-
vascular disease, a disease of keratinization, a 
papulosquamous disorder, Urticaria, Vasculitis, multiforme 
Erythema, acne, Chloracne, alopecia, Hyperhidrosis, melanoma, 
scarring alopecia, or Vitiligo, so evaluation under 
Diagnostic Codes 7818-7819, 7822-7833 is not warranted.  38 
CFR 4.118 (as in effect beginning August 30, 2002).  

Reasonable doubt has been considered, however, the record 
does not contain an approximate balance of negative and 
positive evidence on the merits for a finding in the 
veteran's favor.  38 C.F.R. § 3.102.  

The Board has considered whether a staged rating is 
appropriate.  However, in the present case, the veteran's 
symptoms remained constant throughout the course of the 
period on appeal and as such staged ratings are not 
warranted.  Hart, 21 Vet. App. 505.

The Board further finds that assignment of an extra-schedular 
rating is not warranted since there is no evidence that the 
veteran's genital herpes disability has resulted in marked 
interference with his earning capacity or employment or 
necessitated frequent periods of hospitalization.  

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his 
representative of any information and medical or lay evidence 
that is necessary to substantiate the claim. 38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.  VCAA notice should be provided to 
the claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004).  Notice which 
informs the veteran of how VA determines disability ratings 
and effective dates should also be provided.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In addition to the foregoing, the Court also held that with 
regard to claims for increased-compensation, section 
§ 5103(a) requires, at a minimum, that the Secretary notify 
the claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  See Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement as well.  Id.  

In a letter dated in November 2004 the veteran was apprised 
of the information and evidence necessary to establish his 
claim for service connection (including as secondary to a 
service-connected disability); of the evidence that VA would 
seek to provide; and of the information and evidence that he 
was expected to provide.  In a letter dated in March 2006 he 
was notified of how VA determines disability ratings and 
effective dates.  Although the 2006 letter was sent after the 
2004 rating decision, since service connection is being 
denied, no disability rating or effective date will be 
assigned, so there is no possibility of any prejudice to the 
veteran.  The Board thus finds that the veteran was provided 
adequate notice in accordance with 38 U.S.C.A. §§ 5103, 5103A 
with regard to his claims for service connection.  

With regard to the veteran's request for an increased rating 
for his service-connected herpes genitalis disability, the 
April 2004 letter from the RO did not satisfy the notice 
requirements of Vazquez.  However, the presumption of 
prejudice is rebutted.  The veteran has never alleged that 
his disability has become more severe, and there is no 
medical evidence that shows treatment for recurrent 
symptomatology during the appeal period.  The Board further 
notes that he was provided with applicable rating criteria in 
an October 2005 statement of the case, and a September 2006 
supplemental statement of the case.  Moreover, the veteran 
has been zealously represented by a renowned veterans' 
service organization throughout the appeal period.  In 
addition, he was accorded a C&P examination in October 2007, 
during which the examiner found "no evidence of vesicular 
lesions consistent with herpes."  Based on the various 
notices provided by VA with respect to the applicable 
criteria and the types of information and evidence that he 
could submit to VA, the veteran is reasonably expected to 
understand the types of evidence that would support his 
claims for a higher rating.  

Regarding the duty to assist, VA and private treatment 
records have been obtained and made a part of the file.  In 
addition, the veteran was accorded a C&P examination, the 
report of which is of record.  He also testified regarding 
his claims during a local RO hearing in August 2007, and 
before the undersigned Acting Veterans Law Judge at a Travel 
Board hearing in August 2008.  The Board is satisfied that VA 
has sufficiently discharged its duty in this matter.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for ulcerative colitis, status post total 
proctocolectomy, is denied.

Service connection for diabetes mellitus is denied.

Service connection for arthritis is denied.

Service connection for Cushing 's syndrome is denied.

A compensable evaluation for herpes genitalis is denied.




____________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


